    Case 1:20-cv-01465-MN Document 59 Filed 04/16/21 Page 1 of 3 PageID #: 1085




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE




    ROBERT MICHAELSON OF ADVISORY                  CASE NO: 20-cv-01465-MN
    TRUST GROUP, LLC, IN HIS CAPACITY
    AS DEBTOR REPRESENTATIVE AND
    LIQUIDATING TRUSTEE,

                 Plaintiff,

    v.

    PETER BARONOFF, KEITH REUBEN,
    BRIAN DUNN, DAVID ARMSTRONG,
    JAMES HOPWOOD, RICHARD GOLD,
    BRYAN DAY, STAN GRABISH, RICHARD
    COHEN, STEVEN HELLAND, MALINDA
    BARONOFF, SHANNA BARONOFF, and
    JOHN DOES 1-100,

                 Defendants.


              PLAINTIFF’S NOTICE OF CONSENT TO TRANSFER VENUE

         Robert Michaelson of Advisory Trust Group, LLC, in his capacity as Debtor

Representative and Liquidating Trustee (“Plaintiff”) of the estates of Promise Healthcare Group,

LLC and its debtor affiliates (the “Debtors”),1 by and through his undersigned counsel, hereby


1
  The Debtors in the chapter 11 cases captioned In re Promise Healthcare Group, LLC et al.,
Case No. 18-12491 (the “Bankruptcy Cases”), now pending in the United States Bankruptcy
Court for the District of Delaware, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180),
Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC
(9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006),
HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP
Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc.
(7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc.
(8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise
Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.


8003811 v1
 Case 1:20-cv-01465-MN Document 59 Filed 04/16/21 Page 2 of 3 PageID #: 1086




files this Notice of Consent to Transfer Venue (the “Notice of Consent”) whereby Plaintiff

consents to certain of the relief requested in (i) The Baronoff Defendants’ Motion to Transfer

Venue, or Alternatively, to Dismiss [Docket Nos. 31 and 32] and (ii) Keith Reuben’s Notice of

Joinder in Motion to Transfer Venue [Docket No. 38] (collectively, the “Transfer Motions”)

solely with respect to the transfer of venue of this action to the United States District Court for

the Southern District of Florida, as set forth in the Proposed Order attached hereto as Exhibit A.

       For the avoidance of doubt, this Notice of Consent does not apply to any other requests

for relief in the Transfer Motions and nothing herein shall constitute a waiver or limitation of any

rights, claims, defenses or objections of the Plaintiff and/or the Debtors’ estates with respect to

the Transfer Motions, except with respect to the transfer of venue, or any other motions or

pleadings filed by any of the Defendants in this action.


       Dated: April 16, 2021
                                               /s/ Bradford J. Sandler
                                               Bradford J. Sandler, Esq.
                                               Andrew W. Caine, Esq.
                                               Colin R. Robinson, Esq.
                                               PACHULSKI STANG ZIEHL & JONES LLP
                                               919 N. Market Street, 17th Floor
                                               Wilmington, DE 19801
                                               Telephone: (302) 652-4100
                                               Facsimile: (302) 652-4400
                                               E-mail: bsandler@pszjlaw.com

(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552),
Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318),
Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise
Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise
Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled
Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita
Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success
Healthcare 1, LLC (6535), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC
(4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc.
(1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages,
Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766).


                                                  2
Case 1:20-cv-01465-MN Document 59 Filed 04/16/21 Page 3 of 3 PageID #: 1087




                                            acaine@pszjlaw.com
                                            crobinson@pszjlaw.com

                                  - and –

                                  Andrew H. Sherman (admitted pro hac vice)
                                  Boris I. Mankovetskiy (admitted pro hac vice)
                                  Rachel E. Brennan (admitted pro hac vice)
                                  SILLS CUMMIS & GROSS P.C.
                                  One Riverfront Plaza
                                  Newark, NJ 07102
                                  Telephone: 973-643-7000
                                  Facsimile: 973-643-6500
                                  Email: asherman@sillscummis.com
                                          bmankovetskiy@sillscummis.com
                                          rbrennan@sillscummis.com

                                  Counsel to Robert Michaelson of Advisory Trust
                                  Group, LLC, in his capacity as Debtor
                                  Representative and Liquidating Trustee




                                     3
